internal_revenue_service number release date index number ---------------------------------- --------------------------------------- --------------------------- -------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------- telephone number --------------------- refer reply to cc fip plr-130309-04 date october legend fund ----------------------------------------------------------------- year a ------- year b ------- year f ------- state x ------------ dear ----------------- this ruling responds to a letter dated date submitted on behalf of the fund by its authorized representatives the fund requests consent to revoke for tax_year a and subsequent calendar years a previous election made by that fund under sec_4982 of the internal_revenue_code additionally the fund requests that the calculation of its required_distribution of capital_gain_net_income under sec_4982 and e and foreign_currency gains and losses under sec_4982 for the calendar_year ending december year a be determined on the basis of capital_gains_and_losses and foreign_currency gains and losses realized and recognized during the ten-month period from january year a through october year a the fund is a state x corporation that is registered with the securities_and_exchange_commission under the investment_company act of as amended u s c sec_80a-1 et seq the fund has elected and intends to continue to qualify for treatment as a regulated_investment_company ric under subchapter_m of the code plr-130309-04 the fund uses an accrual_method of accounting for tax and financial_accounting purposes and uses a calendar_year for tax purposes pursuant to sec_4982 the fund elected to use its tax_year ending on december in lieu of the 1-year period ending on october for purposes of calculating the required_distribution under sec_4982 and sec_4982 at the time the fund originally made its election it believed that the election under sec_4982 would relieve the administrative burdens associated with dual calculations of capital_gains_and_losses and foreign_currency gains and losses under the excise_tax and subchapter_m provisions of the code however the fund’s experience has been that the sec_4982 election has caused the fund to experience significant administrative difficulties in accurately determining the amount of dividends that should be declared and the related distributions subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining the required distributions under sec_4982 accordingly the fund seeks consent to revoke its election to use the taxable_year the calendar_year for purposes of sec_4982 and sec_4982 moreover the promulgation of regulations coordinating the excise_tax and permitting the fund to revoke its sec_4982 election and compute capital_gain_net_income and foreign_currency gains and losses for the tax_year on october rather than december would significantly lessen the administrative burden of computing capital_gain_net_income and foreign_currency gains and losses in an accurate and timely manner additionally the fund represents that the desire to revoke its sec_4982 election is due to administrative and non-tax related financial burdens caused by the elections it is not seeking to revoke its election for the purpose of preserving or securing a tax_benefit it will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke its election it will not make any subsequent election under sec_4982 for five calendar years following the year of the grant of revocation law and analysis sec_4982 which was enacted as part of the tax_reform_act_of_1986 and is effective for tax years beginning after date imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect plr-130309-04 to any calendar_year the sum of percent of the ric’s ordinary_income for such calendar_year plus percent of its capital_gain_net_income for the 1-year period ending on october of such calendar_year sec_4982 provides that if the tax_year of a ric ends with the month of november or december the ric may elect to have its capital_gain_net_income for its tax_year applied in lieu of the 1-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any foreign_currency_gain_or_loss attributable to a sec_988 transaction and which is properly taken into account for the portion of the calendar_year after october shall not be taken into account in determining the ordinary_income of the ric for the calendar_year but shall be taken into account in determining the ric’s ordinary_income in the following calendar_year however if a ric has made an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october conclude that the fund desires to revoke its election under sec_4982 of the code in order to avoid administrative burdens other than federal tax-related financial burden caused by the election the fund does not seek to revoke its election for the purpose of preserving or securing a federal tax_benefit additionally the fund will neither benefit through hindsight nor prejudice the interest of the government as a result of being permitted to revoke their elections based upon the information submitted and the representations made we conclusion accordingly based upon the representations made and pursuant to sec_4982 the secretary consents to the revocation of the election made by the fund under sec_4982 effective for calendar_year a and subsequent years in addition in calculating the required_distribution for calendar_year a for purposes of sec_4982 and e the capital_gain_net_income and foreign_currency gains and losses of the fund will be determined on the basis of the capital_gains_and_losses and foreign_currency gains and losses if any recognized and realized during the 10-month period from january year a through october year a as a condition to the secretary’s consent to the revocation pursuant to sec_4982 the fund may not make a subsequent election under sec_4982 for a period of five calendar years following the year to which the grant of revocation applies ie year b through year f plr-130309-04 except as specifically ruled upon above no opinion is expressed or implied as to any other federal excise or income_tax consequences this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal income and excise_tax return filed by the fund for the year to which this ruling applies sincerely yours alice m bennett chief branch office of associate chief_counsel financial institutions and products __________________________ enclosures copy of this letter copy for ' purposes cc ------------------- ---------------------------- ------------------------------------------------- ------------------------------------- ---------------------------- --------------- --------------------- ---------------------------------------------
